PER CURIAM.
Petitioners seek certiorari review of an order consolidating multiple cases for trial. Petitioners have failed to demonstrate that they will be irreparably harmed by the order of consolidation as the order is subject to review on direct appeal. See Agrofollajes, S.A. v. E.I. Du Pont De Nemours & Co., Inc., 48 So.3d 976, 986 (Fla. 3d DCA 2010), disapproved on other grounds by Aubin v. Union Carbide Corp., 177 So.3d 489 (Fla. 2015). Accordingly, the petition for writ of certiorari is denied.
ROBERTS, C. J., LEWIS and WINSOR, JJ., CONCUR.